TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00425-CV



     Michael J. DeLitta; Axiom Medical Consulting, LLC; Axiom Professionals, LLC;
           Axiom Properties, LLC; and DelCom Properties, LLC, Appellants

                                                   v.

                                     Nancy Schaefer, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-13-003516, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellants’ brief was originally due on September 4, 2014. On appellants’ motion,

the deadline for filing their brief was extended to September 8, 2014; however, appellants failed to

file a brief by that date. On September 24, 2014, this Court notified appellants that their brief was

overdue and that a failure to respond by October 6, 2014, would result in the dismissal of this appeal

for want of prosecution. To date, appellants have not filed a brief or otherwise responded to our notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: October 17, 2014